Citation Nr: 0711728	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction is with the RO in Boston, Massachusetts.

In January 2006, the veteran submitted additional evidence, a 
letter from his counselor at the Vet Center, along with a 
waiver of RO consideration of this evidence in the first 
instance.  The Board will therefore proceed to adjudicate his 
claim with consideration of all evidence of record.  

In April 2006, the veteran was afforded a personal hearing, 
at the RO, before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms of irritability, 
intrusive thoughts, chronic sleep impairment, hypervigilance, 
dysthymia, and difficulty establishing and maintaining social 
relationships; his PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case the veteran was not provided with notice as to 
assignment of effective dates.  However, the veteran cannot 
be prejudiced by this lack of notice because, as the Board 
his denying his claim, any question as to assignment of an 
effective date is moot.

VA satisfied the remaining duty to notify by means of a 
letter dated in February 2004.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
June 2004.  The veteran was informed of the requirements of a 
successful claim for an increased rating, that is, that his 
disability had increased in severity.  He was informed of his 
and VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  The veteran 
has not sought VA assistance in obtaining any other evidence.  
An appropriate VA examination was afforded the veteran in 
March 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  The veteran's PTSD is 
currently evaluated as 50 percent disabling.  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  
GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Service connection was granted for PTSD in June 2000.  A 30 
percent rating was assigned and that rating remained in place 
until the veteran filed his claim for an increase in January 
2004.  By rating decision dated in October 2004, the RO 
increased the rating to 50 percent, effective in January 
2004.  

In a December 2003 letter, Raymond Colella, M.D., stated that 
the veteran suffered from poor sleep, irritable mood, 
intrusive thoughts, nightmares, and anxious vigilance.

In March 2004, the veteran underwent a VA examination to 
determine the severity of his PTSD.  The examiner indicated 
that he had reviewed the veteran's claims file prior to the 
examination.  The veteran described a sense of unease and 
vulnerability at being close to others, reporting that he had 
no male friends, no intimacy with his spouse, and poor 
communication with his children.  At this time he was engaged 
in his own business as a surveyor, after many years of 
employment with a utility company.  In regard to occupational 
settings, the veteran stated that he has difficulty working 
for and with others.  

The veteran arrived on time for the examination, was well 
groomed, exhibited good hygiene, and was dressed neatly.  He 
was grossly oriented to person, place, time, and situation.  
His mood was dysthymic, range of affect constricted, and he 
became more labile when discussing his Vietnam experiences.  
He had good communication skills and eye contact.  The 
veteran's speech was logical, coherent and of normal rate and 
volume.  His long term memory was intact and he had good 
recall for dates and details of his past, although he could 
not recall certain periods of his Vietnam service.  His 
concentration/focus were poor and he made several mistakes in 
"serial sevens".  The veteran described intrusive thoughts 
and memories related to his service, particularly in response 
to auditory and verbal cues.  He denied auditory or visual 
hallucinations, recent suicidal ideations, panic attacks, or 
marked depression in recent years.  The veteran reported that 
he was sleep impaired, sleeping only four to five hours per 
night in one to one and one-half hour blocks, and he admitted 
to feelings of suspiciousness or paranoia at times.  He did 
not present as delusional or psychotic.  The examiner found 
the veteran's judgment to be intact and found no evidence of 
gross thought disorder.  He also found that the veteran had 
marked avoidance when it comes to stimuli that remind him of 
experiences in Vietnam.  

In supplying diagnostic impressions, the examiner stated that 
the veteran has been able to compensate for his PTSD symptoms 
in some areas, such as work and education, but had poorly 
compensated in other areas, such as family functioning, lack 
of intimacy, and general dissatisfaction.  The examiner 
stated that the veteran's social and family functioning was 
quite impaired.  He assigned the veteran a GAF score of 50.  

Also of record are numerous letters from Joseph D. Thurston, 
M.Ed., the veteran's counseling therapist at the Vet Center.  
In July 2004, Mr. Thurston described the veteran as suffering 
from a restricted range of affect, difficulty in sleeping and 
concentration, hypervigilance, and a remoteness and 
alienation from people.  At that point he provided a GAF 
score of 45.  In December 2004, Mr. Thurston stated that the 
veteran was having a difficult time maintaining employment of 
any type and was having difficulty in all major areas of 
life, including a dysfunctional marriage that necessitated 
counseling.  He assigned the veteran a GAF score of 40.  The 
most recent letter from this counselor is dated in January 
2006, in which he stated that the veteran's small business 
had declined by 50 percent due to his PTSD symptoms.  He 
further described the veteran as suffering from irritability, 
flashbacks, nightmares, paranoid obsessions, daily panic 
attacks, intrusive thoughts, and a sense of foreshortened 
future and restricted range of affect.  Mr. Thurston 
reiterated that the veteran suffered difficulty in all major 
life areas.  He against assigned the veteran a GAF score of 
40.  

VA outpatient treatment notes from May 2004 through September 
2005 also provide evidence relevant to this claim.  Notes 
from May 2004 report that the veteran was then living with 
his spouse of 34 years and had one adult child living with 
them and another adult child living close by.  At this time 
the veteran and his spouse were attending marriage 
counseling.  

A September 2004 initial assessment for the VA's PTSD clinic 
reported that the veteran arrived early for his appointment, 
was appropriately dressed and groomed, and had good eye 
contact.  His speech was of normal rate, tone, volume and 
cadence.  He had some anxiety in coming to the assessment but 
his thought process was linear and goal directed and he 
denied ruminations, suicidal, homicidal, or assaultive 
ideation.  There was no evidence of delusions, hallucinations 
or ideas of reference.  He was grossly oriented to person, 
place, and day of the week, had grossly intact sensorium, 
good insight, and good judgment.  The clinician assigned a 
GAF score of 47.  At this time the veteran reported that his 
spouse assisted him with his surveying business and that he 
worked 80 hours a week at this business.  Reports in VA 
clinic notes remained essentially remained unchanged through 
May 2005, with the exception that he was assigned a GAF score 
of 55 in May 2005.  The May 2005 note also reported that the 
veteran's spouse had planned to go to another state for 
several months, as of December 2004.  

During the April 2006 hearing, the veteran stated that his 
spouse was not presently living with him, and that his 
surveying business was cut in half.  Hearing transcript at 5.  
He reported that he had difficulty keeping up with 
competitors due to his failure to employ modern technology to 
run his business.  Id.  However, the veteran stated that his 
surveying business was a full time job.  Id. at 9.  He also 
reported teaching a spinning class and teaching children at 
the library.  Id. at 8.  

After considering all the evidence of record, the Board finds 
that the veteran's service-connected PTSD is appropriately 
rated as 50 percent disabling.  While the evidence shows 
difficulty in establishing social relationships, it cannot be 
said that the veteran suffers any significant occupational 
impairment.  He has maintained a small business that he 
describes as full time, works 80 hours per week, and by his 
account, the business suffers due to competition and 
technological changes, rather than his inability to be 
productive.  There is no evidence of reduced reliability or 
productivity in an occupational setting due to his PTSD.  

Essentially, the evidence shows impairment only in family 
relations.  He has been productive in running his own 
business and engages in, what seems to be, recreational 
teaching.  Other than Mr. Thurston's January 2006 letter, all 
reports show the veteran to have good judgment, and normal 
thinking.  Even his mood has been described only as 
dysthymic, and his affect as flattened, consistent with 
symptomatology characteristic of a 50 percent rating.  

While the Board is aware that the symptoms listed in the 
rating criteria need not all be present in order to justify a 
given rating, in this case, the preponderance of the evidence 
shows an absence of nearly all of the symptoms found in the 
criteria for a 70 percent rating.  Again, other than the 
January 2006 letter, all evidence of record indicates that 
the veteran does not have suicidal ideation, his speech is 
normal rather than illogical obscure or irrelevant, does not 
suffer from any panic attacks, there is no evidence of 
violence, his appearance and hygiene has always been good and 
he was never found to suffer from obsessional rituals.  

The Board finds Mr. Thurston's January 2006 letter to be 
inconsistent with all evidence of record, including the 
veteran's own testimony.  While Mr. Thurston states that the 
veteran has a very difficult time maintaining any type of 
employment, the veteran has managed to maintain his own full 
time business.  Speculation as to how the veteran would fare 
if he had a different job, while he is maintaining his own 
business, is not evidence of occupational impairment, but 
rather, merely speculation.  Mr. Thurston attributes the 
decline in this business to outbursts of anger and a short 
temper, but the veteran presents a different picture, 
attributing the decline to his reluctance to adopt new 
technology and business competition.  Furthermore, during the 
April 2006 hearing, after describing his business as being 
"cut in half now", the next question from his 
representative was "You're wife is not living with you?", 
which the veteran endorsed.  Hearing transcript at 5.  It 
follows logically, that the absence of his spouse, who 
assisted him in the business, would cause a reduction in the 
business.  Therefore, the Board affords little weight to Mr. 
Thurston's characterization of the cause of the decline in 
the veteran's business.  

Mr. Thurston's other clinical findings are contradicted by 
the remainder of the record.  This counselor stated that the 
veteran has "daily" panic attacks, but the record, 
including notes from therapy sessions, a VA examination 
report and a PTSD assessment, is completely absent for any 
mention of panic attacks other than to state that the veteran 
does not suffer from such.  Furthermore, Mr. Thurston has 
consistently assigned GAF scores much lower than any of the 
other practitioners.  Three other mental health professionals 
have assigned the veteran GAF scores ranging from 47 to 55, 
in contrast to this single counselor who has correspondingly 
assigned scores ranging from 40 to 45.  In short, the vast 
preponderance of the medical evidence of record indicates 
that the veteran's PTSD does not meet the criteria for a 
rating higher than 50 percent.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the June 2004 rating decision, the RO indicated that 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) had been considered, and the RO did not refer the 
veteran's claim for extraschedular consideration.  The Board 
agrees.  The veteran has not required any periods of 
hospitalization for his PTSD, and the preponderance of the 
evidence shows that his PTSD has not markedly interfered with 
his small business, from which he derives employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

For the reasons stated above, the veteran's claim for an 
increased rating for his PTSD must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  The Board recognizes the 
sacrifices and service of this highly decorated Vietnam 
veteran and regrets that a more favorable determination could 
not be made in this case.  


ORDER

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD) is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


